DETAILED ACTION
Election/Restrictions
Applicant’s election of Group 1, claims 1-13 in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2019/0051512) in view of Tamura (2006/0137709) and Kato (2002/0106909).
Kato teaches a film forming apparatus that performs a cycle, the apparatus comprising, see Figs. 2 and 3 and related text:
- a rotary table configured to rotate within a vacuum container, at least the transfer port 15 allows an opening to air,
- a raw material gas ejection port – see source gas port 31,
- a reaction gas supply part configured to supply a reaction gas – see nitriding gas port,
the raw material gas and reaction gas ports begin spaced apart circumferentially – as per the supply part limitation the port is capable of supply any gas,
- an atmosphere separation part – see portions including separation gas nozzles 41 and 42 that are configured to separate film forming gases,
- first and second exhaust ports, see E1 and E2 as per [0046] configured to exhaust only the atmosphere of the respective region, and
- a controller, 100.
	In regard to the claimed controller steps of carrying out a film forming process of
supplying raw material gas and the first reaction gas, those process steps are taught as per the discussion such as in [0033-37], but Kato does not teach the pre-processing step of forming a flow of reaction gas from the second region to the first exhaust port.
	Tamura, however, teaches that it is effective to provide ammonia gas into a process chamber in order to remove chlorine when a chlorine containing gas has been used in the chamber [0086-88] in order to remove residual chlorine.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a second reaction gas (i.e. ammonia) purge of the process chamber of Kato as Kato uses chlorine and Tamura teaches that it is best to remove the chlorine residue from the chamber and it can be performed by supplying NH3 gas as a purge step.
	In regard to the limitations of being performed before an opening to air and the exhausting through the first and second exhaust ports – it is understood that at some point the system is open to air when the substrates are removed after processing (and new substrates added after and/or after chamber cleaning/preparation).  Regarding the exhaust ports, the teachings are not particularly limiting and it would be considered an effective manner to clean the entire chamber by providing the gas in the entire system and exhausting through all exhaust outlets.  The teachings of Kato ‘909 are further added.  Kato ‘909 further teaches that NH3 purging steps to remove Cl compounds include removing contaminants from all parts of the chamber and including the exhaust pipes [0066-70].  As such, it would have been further obvious to flow the purge gas to both/all exhaust outlets in the chamber in order to get a complete cleaning such as in the entire chamber and exhaust.  One would flow the NH3 from the second region because that is where the NH3 inlet is and would flow to any and all portions of the chamber and all exhaust openings to clean the exhaust (it is noted that as NH3 reacts with the Cl to remove contamination it is called a ‘cleaning’ step in the action).
	Regarding claim 2, the system of Kato includes the same arrangement of atmosphere separation parts and exhaust ports as noted.
	Regarding claims 3 and 9, Kato teaches SiN, NH3 and silicon as per [0036-38].
	Regarding claim 4, Kato teaches a plasma NH3 gas [0035-37].
	Regarding claims 5 and 10, Kato is silent on the relative exhaust flow rates, but it is well understood that they would be relative to the entire gas flow.  Because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as exhaust rate of a chamber/region. Absent evidence showing such criticality use of the claimed exhaust rates would have been prima facie obvious. 
	Regarding claims 8 and 12, the teachings of Kato include a purge gas supply as noted – Examiner takes Official Notice that it is known to supply purge gas during cleaning and/or plasma processes for total gas flow purposes and to control the process.   In regard to the relative flow rates, the arguments applied above to claims 5 and 10 relating to the criticality are applied but not repeated.
	Regarding claim 13, Examiner further takes Official Notice that purge steps are well known in all aspects of the process, during cleaning, after cleaning, after processing, i.e. gas flow and before and after substrates are loaded.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato Tamura and Kato ‘909 in view of Nozawa (2004/0168768).
	The teachings of Kato et al are described above – there is no specific teaching of control of the different exhaust ports as claimed, but Nozawa teaches that wherein multiple exhaust ports are applied in a system, it is operable to open and/or close different ones for different aspects of the process and/or cleaning [0015, 46].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to close either and/or both of the exhaust ports, i.e. alternately, during a part of the cleaning process in order to control the direction of the gas and effect a better cleaning.  It would be understood that closing one exhaust would allow the NH3 to flow in each separate area more than if both exhaust ports were open.  The combined teachings of the desire to clean all elements of the chamber and the control of the different exhaust ports makes obvious such control of the system.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato Tamura, Kato ‘909 and Nozawa in view of Yamawaku (2013/0337635).
The teachings of Kato et al are described above, the teachings do not include that the pre-processing is performed while the rotary table is rotating – but Yamawaku teaches that it is known to rotate such a table during a cleaning process, see Fig. 40 and [0157].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to rotate the table during the pre-processing (which is equivalent to a clean as it removes chlorine residue) as Yamawaku teaches that such a step is useful – it would follow from the teachings above that movement would allow the ammonia gas to reach more portions of the chamber as is shown desirable. 

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.  Initially, the Office has withdrawn the 112 rejections, the antecedent basis was incorrect and applicants arguments overcome that regarding the separation part in claim 2.  The arguments over the prior art are not persuasive, however.
	Applicants particularly argue, p13 of response, that the prior art does not teach forming a flow of the second reaction gas to the second region to the first exhaust port.  On p14, top, applicants explain that providing NH3 gas to the chamber allows for Cl products to be captured and removed.  Both Tamura and Kato ‘909 teach the use of NH3 to remove Cl from all parts of the chamber.  Applicants do not argue this point, but argue that both of those references teach a CVD process and that the chamber configurations are distinct from that claim.  In regard to the CVD process, it is not material whether it is a CVD process or ALD process – because in either case (and the case of Kato ‘512), the system uses and Cl products and therefore there is a motivation to remove them. The presence of such contaminants would be sufficient reason to combine as stated.  In regard to the structure of the chamber, applicants do not actually address the fact that the controller steps are applied to Kato ‘512.  By applying the teachings of Tamura and Kato ‘909, one would reasonably flow the NH3 gas (i.e. second reactant) through any and all channels, including the toward the first exhaust port (particularly where that is the path of the Cl containing compound) if the resulted in effectively removing the Cl ‘contamination’.
	Applicants further argue that the exhaust flow of NH3 occurs in the entire vacuum container – but the combined prior art would necessarily include the same feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715